Title: To George Washington from Mercer & Schenk, 30 June 1777
From: Mercer & Schenk
To: Washington, George


Boston, 30 June 1777. Encloses a letter from “Messrs Bourdieu & Challet, a Very Considerable house in London, to Messrs Hugh & Alexr Wallace Merchts New York, It was on board of a Brig. bound to N. York from Cadize, Captured by the Privateer Ship Genl Mifflin & Safe Arrived at Casco Bay with a Valuable Cargo,

particularly 4,000 lbs. Jesuits Bark a useful & we Presume much wanted Medisan for the Army. We have caused the most material part of Messrs B. & C. Letter Published, but thinking it would be a sattisfaction to your Excellency to Peruse the Original & the whole thereof, we have taken the Liberty to Inclose it. . . . N.B. We take the liberty to request your Excellency to forward the Inclosed for Capt. John Mercer, nothing but the hope of Accomodating a friend in distress would Induce us to take this Liberty.”
